DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 08/03/2022 was entered.
Claims 1-18 are pending in the present application.
Applicants elected previously without traverse of Group II, which is drawn to a method for regulating a nucleic acid based therapeutic agent using a synthetic regulatory system comprising a multifunctional Cas nuclease and at least two distinct gRNAs.
Applicants further elected the following species: (i) gene therapy; and (ii) exposed to an exogenous factor.
Claims 1-11 were withdrawn previously from further consideration because they are directed to a non-elected invention.  Claims 13, 15 and 17 were also withdrawn previously from further consideration because they are directed to non-elected species.
Accordingly, amended claims 12, 14, 16 and 18 are examined on the merits herein with the above elected species.

Claim Objections
Claim 12 is objected to because the phrase “the repressor is cleaved in the presence of the first gRNA” is technically incorrect.  This is because the coding sequence of the repressor is cleaved by the complex comprised of the first gRNA and a multifunctional Cas9 nuclease fused to a VP64-p65-Rta; and not the repressor.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 12, 14, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a modified rejection necessitated by Applicant’s amendment. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.  
The instant claims encompass a method for regulating a nucleic acid based therapeutic agent, comprising contacting a cell having a nucleic acid based therapeutic agent with any synthetic regulatory system as long as it comprises a multifunctional Cas9 nuclease fused to a VP64-p65-Rta (VPR) domain, a first gRNA that has a length of 16-20 nucleotides and targets the coding sequence of a repressor, a second gRNA that has a length of 10-14 nucleotides and targets any promoter of any structure as long as it is capable of being activated by the Cas9 nuclease and the promoter is operably linked to the nucleic acid based therapeutic agent, and a third gRNA that has a length of 10-14 nucleotides and targets any promoter of any structure as long as it is capable of being repressed by the Cas nuclease and the promoter is operably linked to the second gRNA, wherein the repressor regulates a promoter operably linked to the third gRNA, wherein the repressor is cleaved in the presence of the first gRNA and wherein the expression of the nucleic acid based therapeutic agent is repressed in the presence of the first gRNA and the expression of the nucleic acid based therapeutic agent is activated in the absence of the first gRNA. 
Apart from disclosing a single multilayered synthetic genetic circuit in a cell comprising: (i) a single enzymatically active Cas9 nuclease fused to a VPR transcriptional activator domain (Cas9-VPR) that mediates DNA cleavage, transcriptional repression and transcriptional activation on the following components of the synthetic genetic circuit to regulate a nucleic acid based therapeutic agent (e.g., a therapeutic gene or an output), (ii) a first gRNA that has a length of 16-20 nucleotides and targets the coding sequence of a transcription activator-like effector repressor (TALER), wherein TALER expression is regulated by a tetracycline on system (a safety switch) and TALER in turn regulates a modified U6 promoter (CR(taler)-U6) operably linked to a coding sequence for a third gRNA, (iii) the third gRNA that that has a length of 10-14 nucleotides and targets a CRISPR-repressible U6 promoter operably linked to a coding sequence for a second gRNA, and (iv) the second gRNA that has a length of 10-14 nucleotides in length and targets a CRISPR-activatable promoter operably linked to a therapeutic gene/output gene as depicted schematically in Figure 1D and 2D; the instant disclosure fails to provide sufficient written description for a promoter that is capable of being activated by the Cas9-VPR and/or a promoter that is capable of repressed by the Cas9-VPR in the regulatory system for regulating a nucleic acid based therapeutic agent in a cell as claimed broadly, particularly for attaining the desired outcome when the repressor is cleaved in the presence of the first gRNA the expression of the nucleic acid based therapeutic agent is repressed but the expression of the nucleic acid based therapeutic agent is activated in the absence of the first gRNA.  Apart from Fig. 3 depicting schematically 8 different CRISPR repressible promoters designated as CRP-1 to CRP-8, among which only CRP-1, CRP-4 and CRP-8 display various degrees of transcriptional repression by Cas9-VPR with each of the CRP-1, CRP-4 and CRP-8 promoters contains at least a gRNA binding site flanking or within the TATA sequence of a promoter; the instant specification fails to provide sufficient written description on the precise arrangement and/or exact orientation a gRNA binding site in the CRP-1 promoter, CRP-4 promoter and CRP-8 promote, let alone any promoter that is capable of being repressed by the Cas9 nuclease fused to a VPR domain and target by a third gRNA having a length of 10-14 nucleotides as claimed.  The presence of a gRNA binding site in a promoter by itself is not sufficient to render the promoter into a CRISPR repressible promoter as evidenced at least by the CRP-2, CRP-3, CRP5, CRP-6 and CRP-7 promoters shown in Figure 3B-3C of the present application.  The instant specification is also silent regarding to the description in any detail for a CRISPR-activatable promoter, let alone any promoter that is capable of being activated by a Cas9 nuclease fused to a VPR domain and target by a second gRNA having a length of 10-14 nucleotides as claimed.  For example, what core or essential element(s) does a CRISPR-activatable promoter possess, and in which configuration and/or orientation such that a CRISPR-activatable promoter is activated at least by the Cas9-VPR?  Since the prior art before the effective filing date of the present application (09/14/2015) failed to provide sufficient guidance for the aforementioned issues as evidenced at least by the teachings of Zhang et al (US 8,865,406), Farzadfard et al (Synth. Biol. 2:604-613, 2013), Fu et al (Nature Biotechnology 32:279-284, 2014), Kiani et al (Nature Methods 11:723-726, 2014), Li et al (Nat. Chem. Biol. 11:207-213, 2015) and Chavez et al (US 2018/0230450), it is incumbent upon the present application to do so.  The present application also fails to provide a representative number of species for a broad genus of a synthetic regulatory system that regulates a nucleic acid based therapeutic agent in a cell in the method as claimed broadly. 
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of a synthetic regulatory system that regulates a nucleic acid based therapeutic agent in a cell in the method as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Argument
Applicant’s arguments related to the above Lack of Written Description rejection in the Amendment filed on 08/03/2021 (pages 5-6) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below. 
Applicant argued basically that an exemplary synthetic genetic circuit capable of incorporating all three functions of Cas9-VPR (DNA cleavage, transcriptional activation and transcriptional repression) is shown in Figs. 1D and 2D of the application as filed; and promoters capable of being activated or repressed by Cas9-VPR are described in the specification (see at least Example 1) and were known in the prior art as evidenced at least by the Farzadfard reference (ACS Synth. Biol. 2:604-613, 2013; Exhibit A).  Accordingly, one skilled artisan would recognize that Applicant had possession of the claimed method at the time the application was filed based on the teachings of the specification combined with the existing knowledge in the art.
First, please note that the instant claims encompass a method for regulating a nucleic acid based therapeutic agent, comprising contacting a cell having a nucleic acid based therapeutic agent with any synthetic regulatory system as long as it comprises a multifunctional Cas9 nuclease fused to a VP64-p65-Rta (VPR) domain, a first gRNA that has a length of 16-20 nucleotides and targets the coding sequence of a repressor, a second gRNA that has a length of 10-14 nucleotides and targets any promoter of any structure as long as it is capable of being activated by the Cas9 nuclease and the promoter is operably linked to the nucleic acid based therapeutic agent, and a third gRNA that has a length of 10-14 nucleotides and targets any promoter of any structure as long as it is capable of being repressed by the Cas nuclease and the promoter is operably linked to the second gRNA, wherein the repressor regulates a promoter operably linked to the third gRNA, wherein the repressor is cleaved in the presence of the first gRNA and wherein the expression of the nucleic acid based therapeutic agent is repressed in the presence of the first gRNA and the expression of the nucleic acid based therapeutic agent is activated in the absence of the first gRNA. 
Second, example 1 of the specification simply stated “A library of previously described CRISPR-repressible promoters (CRP)9 was first developed in order to identify promoter architectures that allow efficient Cas9-VPR mediated transcriptional repression (FIGs. 2A, 3).  A parallel experiment was then performed using the high-performance member of this promoter library (CRP-8, referred to as CRP-a in subsequent experiments) and similar repression efficiency (᷉ 10-fold) was confirmed using dCas9 or Cas9-VPR with a 14nt gRNA to this promoter (FIG. 1A)” (page 10, second full paragraph).  This paragraph and none of Figs. 1A, 2A and 3) describe the essential elements, their orientation and arrangement relative to each other that are possessed by a promoter that is repressed by Cas9-VPR.  As noted above, Fig. 3 merely depicts schematically 8 different CRISPR repressible promoters designated as CRP-1 to CRP-8, among which only CRP-1, CRP-4 and CRP-8 display various degrees of transcriptional repression by Cas9-VPR with each of the CRP-1, CRP-4 and CRP-8 promoters contains at least a gRNA binding site flanking or within the TATA sequence of a promoter; but the instant specification fails to provide sufficient written description on the precise arrangement and/or exact orientation a gRNA binding site in the CRP-1 promoter, CRP-4 promoter and CRP-8 promote, let alone any promoter that is capable of being repressed by the Cas9 nuclease fused to a VPR domain and target by a third gRNA having a length of 10-14 nucleotides as claimed.  The presence of a gRNA binding site in a promoter by itself is not sufficient to render the promoter into a CRISPR repressible promoter as evidenced at least by the CRP-2, CRP-3, CRP5, CRP-6 and CRP-7 promoters shown in Figure 3B-3C of the present application.  The instant specification is also silent regarding to the description in any detail for a CRISPR-activatable promoter, let alone any promoter that is capable of being activated by a Cas9 nuclease fused to a VPR domain and target by a second gRNA having a length of 10-14 nucleotides as claimed.  For example, what core or essential element(s) does a CRISPR-activatable promoter possess, and in which configuration and/or orientation such that a CRISPR-activatable promoter is activated at least by the Cas9-VPR?  Additionally, the specification also fails to describe the complete detailed structure of a representative number of species for a broad genus of a promoter capable of being activated by the Cas9-VPR or a promoter capable of being repressed by the Cas9-VPR in the synthetic regulatory system that regulates a nucleic acid based therapeutic agent in a cell of the method as claimed broadly.   Moreover, adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.
Third, with respect to the cited Farzadfard reference in Exhibit A it is noted that the reference is completely silent about Cas9-VPR (an essential element in the synthetic regulatory system of instant claims).  Nevertheless, a relevant section stating “Targeting crisprTFs to the sequences upstream of the TATA boxes (by c3, c4, and c8 gRNAs) led to the activation of the reporter.  However targeting crisprTFs to the sequences spanning the TATA box and the Kozak sequence (KS) resulted in the repression of gfp expression to various degrees.  Stronger repression was achieved when criprTFs were targeted to the proximity of TATA box (using c7 gRNA) and to the vicinity of the TATA box and the transcription site (using c2 and c6 gRNAs), likely due to interference of crisprTFs with the formation of the transcriptional initiation complex” (page 606, right column, last paragraph continues to first paragraph of left column on page 607).  It is noted that a promoter capable of being activated by the Cas9-VPR and/or a promoter capable of being repressed by the Cas9-VPR of the instant claims are not necessarily required to possess these features arranged in such specific orientations.
Accordingly, the instant claims are still rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chavez et al (Nat. Methods 12:326-328, April 2015; IDS) already described the tripartite activator VP64-p65-Rta as VPR (see at least the Abstract).

Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633